                                                                               1 RINA CARMEL (Bar No. 208311)
                                                                                    rc@amclaw.com
                                                                               2 DONALD W. McCORMICK (Bar No. 109584)
                                                                                    dwm@amclaw.com
                                                                               3 ANDERSON, McPHARLIN & CONNERS LLP
                                                                                   707 Wilshire Boulevard
                                                                               4 Suite 4000
                                                                                   Los Angeles, California 90017-3623
                                                                               5 TELEPHONE: (213) 688-0080  FACSIMILE: (213) 622-7594

                                                                               6 Attorneys for Defendants HAGERTY
                                                                                 INSURANCE AGENCY, LLC erroneously
                                                                               7 named as a defendant, and ESSENTIA
                                                                                 INSURANCE COMPANY
                                                                               8

                                                                               9                                  UNITED STATES DISTRICT COURT

                                                                              10                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                                                                              11
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 TERRY GUY OVERFELT,                                 Case No. 3:19-cv-04297-SI

                                                                              13                    Plaintiff,                       STIPULATION AND [PROPOSED]
                                                                                                                                     ORDER TO DISMISS ACTION WITH
                                                                              14           vs.                                       PREJUDICE
                                                     LAWYERS




                                                                              15 HAGERTY INSURANCE AGENCY, LLC,
                                                                                 and ESSENTIA INSURANCE COMPANY,
                                                                              16 and DOES 1 to 40 inclusive,

                                                                              17                    Defendants.

                                                                              18

                                                                              19          Plaintiff TERRY GUY OVERFELT and Defendants HAGERTY INSURANCE
                                                                              20 AGENCY, LLC and ESSENTIA INSURANCE COMPANY by their undersigned attorneys,

                                                                              21 hereby stipulate that the above-captioned action be, and hereby is, dismissed with prejudice

                                                                              22 pursuant to Federal Rule of Civil Procedure 41(a)(1), each party to bear its own attorney’s fees

                                                                              23 and costs.

                                                                              24 DATED: October 4, 2019                     LAW OFFICES OF SALVATORE C. TIMPANO
                                                                              25
                                                                                                                            By: /s/ Salvatore C. Timpano
                                                                              26
                                                                                                                                   Salvatore C. Timpano
                                                                              27                                            Attorneys for Plaintiff TERRY GUY OVERFELT

                                                                              28

                   2078138.1 04879-025

                                                                                                 STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
                                                                               1 DATED: October 4, 2019                     ANDERSON, McPHARLIN & CONNERS LLP

                                                                               2
                                                                                                                            By: /s/ Donald W. McCormick
                                                                               3
                                                                                                                                   Rina Carmel
                                                                               4                                                   Donald W. McCormick
                                                                                                                            Attorneys for Defendants HAGERTY INSURANCE
                                                                               5                                            AGENCY, LLC erroneously named as a defendant, and
                                                                                                                            ESSENTIA INSURANCE COMPANY
                                                                               6

                                                                               7

                                                                               8         Pursuant to Local Rule 5-1(i)(3), the filer hereby attests, under penalty of perjury, that

                                                                               9 counsel concurs in the filing’s content and has authorized him to file this document.

                                                                              10

                                                                              11                                                    /s/ Donald W. McCormick
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                                                                                    Donald W. McCormick
                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12

                                                                              13

                                                                              14
                                                     LAWYERS




                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                   2078138.1 04879-025
                                                                                                                                    2
                                                                                             STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
                                                                               1                                                 ORDER

                                                                               2          Pursuant to the stipulation of the parties, this action is hereby dismissed in its entirety with

                                                                               3 prejudice. Each party shall bear their own fees and costs for this action.

                                                                               4          IT IS SO ORDERED.

                                                                               5
                                                                                                 4 2019
                                                                               6 DATED: October ___,

                                                                               7

                                                                               8
                                                                                                                         Susan Illston
                                                                               9                                         United States District Judge

                                                                              10

                                                                              11
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12

                                                                              13

                                                                              14
                                                     LAWYERS




                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                   2078138.1 04879-025
                                                                                                                                     3
                                                                                             STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
